DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 9, 2020, January 31, 2022, and May 3, 2022, were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 17 recite “obtaining” “a bare metal communication from a compute resource set indicating a write of data”.  Examiner cannot determine the required metes and bounds for the term “bare metal communication”.  The disclosure appears vague on the term “bare metal”, [0037], [0052] and other locations do not clearly define it, but rather refer to control processors that present the resources.  The term appears to be used in the art as meaning a system where an application runs directly on the logic therein, that is, without running via an operating system.  However, in each of these cases, it is still not clear what is required for a “bare metal communication”.  Examiner will interpret as a communication that indicates a write, in a system having a bare metal resource.  Claims 1, 13 and 17 also each recite “writ(ing) a second copy of data in a trace volume”.  Again, the disclosure does not clearly define the term “trace volume”; [00125]-[00127] discuss this in some detail but only indicate that it MAY include data structures including data generated.  It is not clear even if such data structures are required to meet the limitation of “trace volume”.  Examiner will read the term on any implementation that uses a copy mechanism that tracks and backs up changes to a primary volume.  The remaining claims incorporate these limitations at least by dependency, some by again reciting these terms.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bivens et al., US 2019/03=56731 A1, in view of Lamb et al., US 7,478,117 B1.
As to claims 1, 13 and 17, Biven discloses a system for managing composed information handling systems, a method therefor, and medium with code executed therefor, comprising:
information handling systems (Fig. 2, [0003]-[0005], where cloud systems provide the information handling systems);
a composed information handling system of the composed information handling systems comprising:
at least one compute resource set, at least one control resource set, and at least one hardware resource set (Fig. 4, [0024], [0055], where GPU/CPU pools 204/206 are a compute resource, management component 250 is the control resource, and storage/memory pools 202/208 are a hardware resource set); and
a system control processor programmed to (i.e., management component 250):
obtain a bare metal communication from a compute resource set indicating a write of data ([0024], the ‘disaggregated computing systems’ are the bare-metal systems, [0058], where 250 receives requests for resources for workloads and thus directs any activity including writes, reads, and other processing, [0062] where reads and writes are specifically mentioned);
write a first copy of the data in a storage resource of the at least one hardware resource set ([0058], [0062] where assigning a workload memory resources, and then writing to the memory is seen as a first copy).
Biven does not disclose write a second copy of the data in a trace volume, wherein the trace volume comprises the second copy of the data and metadata specifying information associated with the second copy of the data; generate a backup of the data using the trace volume; and store the backup in a storage.  However, one of skill in the art would have recognized that a large scale system such as in Biven would likely desire to have backup capabilities, since they likely have very large amounts of data, and likely at least some of the data would be deemed highly critical to their users.  Lamb describes an analogous computing resource system where backups are made to restore bare metal systems. See col. 2 line 36 to col. 3 line 4.  Also see Fig. 4 and col. 4 lines 34-45.  It is clear that the system writes a second copy that is tracked and used to store as a backup for restore later, this is seen as the trace volume.  It would have been recognized by an artisan as a desirable means to provide the backup benefits (to avoid loss of data for a client) in the system of Biven.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to write a second copy in a trace volume, including data and metadata as stated, to store a backup, as this was a known means to avoid data loss in such bare metal systems.
As to claim 2, it is clear in the Biven-Lamb prior art combination described above, the backup copy of the data transitions through what can be seen as a cyclical storage of limited size, such as any memory, buffer or queue transferring the data to a longer term backup storage.
As to claim 3, the system control processor can be considered as including the storage resources.
As to claim 4, the hard resource set can be considered as including the storage resources.
As to claim 5, the compute resource can be seen as including a first information handling system; and the hardware resource as including a second and third information handling system hardware (since any subset of the resources involved can be designated as first, second, etc. systems therein).
As to claim 6, the control resource is seen as the system processor Biven as described above with regard to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2022/0179701	Dynamic data protection architecture for composed systems.
2021/0224093	Composable distribute computing with cluster configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        June 17, 2022